DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrady (EP 0 751 536 A3).

In regards to claim 1, Conrady teaches a high-voltage line (high power, title) for motor-vehicle high voltage (electric vehicle, paragraph [0001]), the high-voltage line comprising: an interior tube (33) surrounding an interior cavity of the high-voltage line (figure 3); an electrically conducting interior conductor (34) surrounding the interior tube (33); an intermediate insulation (35) surrounding the interior conductor (34); an electrically conducting outer conductor (34) surrounding the intermediate insulation (35); and an outer insulation (35) surrounding the electrically conducting outer conductor (34), wherein the outer insulation, the electrically conducting outer conductor, the intermediate insulation, the electrically conducting interior conductor, and the interior tube are disposed coaxial to one another (figure 2, there are three layers of electrical wire braided layers (34) and two insulation layers (35) between the electrical wire braided layers (34), figure 2).

In regards to claim 2, Conrady teaches the high-voltage line according to Claim 1, wherein the high-voltage line is unshielded (there is no mention of a shield layer in figure 2 of Conrady; wire braid can be used for grounding, paragraph [0017]).

In regards to claim 3, Conrady teaches the high-voltage line according to Claim 1, wherein the electrically conducting outer conductor (34) and the electrically conducting interior conductor (34) have a line cross-section that is capable of being a current-carrying capacity between 200 and 500 amps (334 amps, paragraph [0009]).

In regards to claim 5, Conrady teaches the high-voltage line according to Claim 1, wherein the interior cavity is divided into at least two channels by at least one bridge(31, figure 2).

In regards to claim 6, Conrady teaches the high-voltage line according to Claim 5, wherein the interior cavity is divided by at least three bridges ( the extruded member (31) has 5 bridges)  into at least three channels (four channels in figure 2), wherein on one side the bridges are each connected to a wall of the interior tube (33) and are connected to one another on an opposing side (figure 2).

In regards to claim 8, Conrady teaches a high-voltage system comprising: at least one high-voltage line according to Claim 1, wherein the high-voltage line connects two high-voltage interfaces of the high-voltage system (Figure 1 charge port (11) and rect/filter circ. (18); cooling system (10), radiator (12), pump (15) that pumps the coolant through the high voltage transmission cable (20)), wherein at least one coolant stream (coolant (32) from reservoir (17)) is guided from the one high-voltage interface (from reservoir (17))to the other high-voltage interface through at least one coolant channel (32) formed in the interior cavity of the high- voltage line (figure 1).

In regards to claim 11, Conrady teaches the high-voltage system according to one of Claim 8, wherein the interior cavity connects two cavity interfaces disposed coaxial to the respective high-voltage interface  ((inner and outer braids (34) of the cable (20)) and connecting the cable between the charge port (11) and the rectification/filter circuit (18)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrady (EP 0 751 536 A3) in view of Ospina Ramiez et al. (US 10,345,349).

In regards to claim 4, Conrady teaches the high-voltage line according to Claim 1.

Conrady does not teach the electrically conducting outer conductor, the electrically conducting interior conductor, or a combination thereof is a strand bundle.

Ospina Ramiez et al. teaches the electrically conducting outer conductor, the electrically conducting interior conductor, or a combination thereof is a strand bundle (stranded conductors, figure 8).

	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the braided conductor layers of Conrady layers of stranded conductors as taught by Ospina Ramiez et al. Due to its flexibility, stranded wires can be configured to meet the needs of a wide variety of applications. It is ideal for joining electronic circuit components in confined spaces where there is limited room. Aside from being very flexible and malleable, stranded wire has superior strength and resilience, which makes it difficult to break (https://www.iqsdirectory.com/articles/wire-rope/stranded-wire.html). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with braided or stranded conductive layers because it would perform equally well for transmitting the required current through the transmission cable.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrady (EP 0 751 536 A3).

In regards to claim 9, Conrady teaches the high-voltage system according to Claim 8.

Conrady does not explicitly teach on at least one of the high-voltage interfaces, the electrically conducting outer conductor is electrically contacted by an outer-conductor contact of the high-voltage interface, wherein the outer-conductor contact is disposed coaxial to the high-voltage line, and the electrically conducting interior conductor is electrically contacted by an interior-conductor contact of the high-voltage interface, wherein the interior-conductor contact is disposed coaxial to the high-voltage line.

Conrady does teach the electrically conducting outer conductor and the electrically conducting interior conductor (inner and outer braids (34) of the cable (20)) and connecting the cable between the charge port (11) and the rectification/filter circuit (18).

It would have been obvious to one of ordinary skilled to connect the inner and outer braids (34) of the cable  to the correspond terminals of the charge port and the rectification/filter circuit such that the  braided wire layers properly connected to the charge port and the rectification/filter circuit in such a way that would allow current to flow through the cable to the devices. 

In regards to claim 10, Conrady teaches the high-voltage system according to one of Claim 9, wherein the interior cavity connects two cavity interfaces disposed coaxial to the respective high-voltage interface ((inner and outer braids (34) of the cable (20)) and connecting the cable between the charge port (11) and the rectification/filter circuit (18)).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Conrady does not teach at least one data line is disposed in the interior cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848